UNDERLYING FUNDS TRUST FIRST AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of the 12th day of April, 2007, to the Fund Accounting Servicing Agreement, dated as of April 28, 2006 (the “Agreement”), is entered by and among Alternative Investment Partners, LLC, a Delaware limited liability company (the “Adviser”), Underlying Funds Trust, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the Adviser, the Trust and USBFS have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement to add funds; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ALTERNATIVE INVESTMENT PARTNERS, LLC U.S. BANCORP FUND SERVICES, LLC By: /s/ Lee Schulteis By: /s/ Michael R. McVoy Printed Name:Lee Schulteis Printed Name: Michael R. McVoy Title:President Title:Sr.Vice President UNDERLYING FUNDS TRUST By: /s/ Lee Schulteis Printed Name: Lee Schulteis Title:President 1 Exhibit A to the Fund Accounting Servicing Agreement Fund Names Series of Underlying Funds Trust Name ofSeries Convertible Bond Arbitrage -1 Portfolio Fixed Income Arbitrage – 1 Portfolio Merger Arbitrage – 1 Portfolio Long/Short Equity – Earnings Revision – 1 Portfolio Long/Short Equity – Momentum – 1 Portfolio Long/Short Equity – Deep Discount Value – 1 Portfolio Long/Short Equity – International – 1 Portfolio Long/Short Equity - Global – 1 Portfolio Long/Short Equity – REIT – 1 Portfolio Distressed Securities & Special Situations – 1 Portfolio Distressed Securities & Special Situations – 2 Portfolios Global Hedged Income – 1 Portfolio Long/Short Equity – Healthcare/Biotech – 1 Portfolio Equity Options Overlay – 1 Portfolio Deep Value Hedged Income – 1 Portfolio 2
